Title: From John Adams to Robert R. Livingston, 17 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir,
            Paris July 17th. 1783.
          Last evening Mr. Hartley spent two hours with me, and appeared much chagrined at the Proclamation, which had never been communicated to him by his Principals. He has too much contempt of the commercial abilities of the French—and consequently said that the French could derive but little benefit from this step of his Court, but thought the Dutch would make a great advantage by it. I endeavoured to discover from him, whether he suspected that his Court had any hand in stirring up the two Imperial Courts to make War upon the Turks. I asked him, what was the state of their Mediterranean Trade & Levant Trade? He said it was dead, and that their Turkey Company was dead, and therefore he did not think his Court cared much about either, or would ever do any thing to prevent the Empires. He thought it possible, that they might rather encourage them.
          I am quite of Mr. Hartleys Mind, that the Dutch will profit of all English Blunders, in regulating the West India Trade, and am happy that Mr. Van Berckel will be soon with Congress, when its Members & Ministers may communicate thro’ him any thing they wish to their High Mightinesses. They may enquire of him, what are the Rights of the East and West India Companies? To what an extent our Vessels may be admitted to Surrinam, Curacao, Demerary, Essequibo, Berbice, St. Eustatia? What we may he allowed to carry there? And what we may bring from thence to the United States, or to Europe? Whether we may carry Sugars &ca. to Amsterdam, Rotterdam &ca. There are at Rotterdam and Amsterdam one hundred and twenty seven or eight Refineries of Sugar. How far these may be affected &ca.—
          I lay it down for a rule, that the Nation, which shall allow us the most perfect liberty to trade with her Colonies, whether it be France, England, Spain or Holland will see her Colonies flourish above all others, and will draw proportionably our Trade to themselves— And I rely upon it the Dutch will have sagacity to see it, and as they are more attentive to mercantile profit than to a military Marine, I have great hopes from their friendship. As there will be an Interval before the signature of the definitive Treaty, I propose a Journey of three weeks to Amsterdam and the Hague, in hopes of learning in more detail the intentions of the Dutch in this respect. I am in hopes too of encouraging the Loan, to assist our Superintendant of Finances. The Dutch may be a great resource to us in Finance and Commerce. I wish that Cargoes of Produce may be hastened to Amsterdam to Messs. Willinks and Co.; for this will give vigour to the Loan— And all the Money we can prevent England and the two Empires from obtaining in Holland, will not only be Nerves for us, but perhaps be useful too to France in her Negotiations.
          I have spent the whole forenoon in conversation with the Duke de la Vauguyon. He thinks that England wishes to revive her Trade to the Levant, to Smyrna, Aleppo &ca., & her Carrying Trade in Italy: And altho’ She might be pleased to see France involved in War with the Emperor and Empress, yet he thinks her Funds are not in a condition to afford Subsidies to either, and therefore that She will be perfectly neutral. Quere, however, whether, if by a Subsidy or a Loan of a Million or two a year She could make France spend eight or ten Millions, She would not strive hard to do it? The Duke thinks France will proceed softly—endeavor, if possible, to avert the furious Storm that threatens, and to compose the disputes of the three Empires, if possible— But she will never suffer such an usurpation as the conquest of the Turkish Provinces in Europe. France will certainly defend Constantinople. He thinks that the Empress of Russia has not revenues, & cannot get Cash to march & subsist vast Armies, and to transport great fleets, and that the Emperor has not revenues neither to support a long War.
          This is however a serious business, and France lays it so much to heart, and looks upon the chance of her being obliged to arm so probable, that I presume this to be the principal Motive of her refusal to lend Us two or three Millions of Livres more.
          As to our West India Questions, the Duke assures me, that the French Ministry, particularly the Comte de Vergennes, are determined to do every thing they can consistent with their own essential interests, to favor and promote the Friendship and Commerce between their Countries & ours— That they, especially the Comte, are declared Enemies of the French fiscal System, which is certainly the most ruinous to their Commerce, and intend to do every thing they can to make alterations to favor Commerce— But no Change can be made in this, without affecting their Revenues, and making Voids, Failures and Deficiencies, which they cannot fill up. They must therefore proceed softly— That France would favor the Commerce between Portugal and America, because it would tend to draw off that Kingdom from her Dependence on England— That England, by her commercial Treaty with the Portuguese in 1703, have turned them into an English Colony, made them entirely dependent, and secured a Commerce with them of three Millions Value. France would be glad to see this, or as much of it as possible, turned to America.
          The Duke agrees fully with me in the Maxim, that those Colonies will grow the most in wealth, Improvements, Population and every sort of Prosperity, which are allowed the freest communication with us, and that we shall be allowed to carry Lumber, Fish, and live-Stock to their Islands, but that the Exports of their Sugars to us he thinks must be in their own Ships, because they are afraid of our becoming the Carriers of all their Commerce—because they know & say, that we can do it cheaper then they. These Sentiments are different from those, which he mentioned to me a few days ago, when he said, the West Indian Trade with us must be carried on in French Bottoms.
          The Duke said, the English had been trying to decieve us, but were now developing their true Sentiments. They pretended for a while to abolish the Navigation Act, and all distinctions, to make one People with us again—to be friends, brothers &ca, in hopes of drawing us off from France, but not finding Success, they were now shewing their true plan. As to the pretended System of Shelburne, of an universal free Commerce, altho’ he thought it would be for the good of Mankind in general, yet for an English Minister it was the plan of a Madman, for it would be the ruin of that Nation. He did not think Shelburne was sincere in it— He only meant an Illusion to Us— Here I differ from the Duke, & believe that the late Ministry were very sincere towards us, and would have made a Treaty with us, at least to revive the universal Trade between us upon a liberal plan. This Doctrine of ruin, from that plan, to the English, has been so much preached of late in England by the French, and by American Refugees, who aim at establishments in Canada & Nova Scotia, & by the old Butean Administration, and their Partisans, that I dont know whether any Ministry could now support a generous Plan. But if Temple, Thurlow, Shelburne, Pitt &ca should come in, I should not despair of it. It is true the Shelburne Administration did encourage the Ideas of cordial perfect friendship, of entire reconciliation of affections, of making no distinctions between their People and ours, especially between the Inhabitants of Canada & Nova Scotia & us, & this with the professed purpose of destroying all Seeds of War between Us. These Sentiments were freely uttered by Fitzherbert, Oswald, Whiteford, Vaughan, and all who had the confidence of that ministry, & in these Sentiments they were, I believe, very sincere— And they are indeed the only means of preventing a future War between us & them; and so sure as they depart from that plan, so sure, in less than fifteen years, perhaps less than seven, there will break out another War. Quarrels will arise among Fishermen, between Inhabitants of Canada & Nova Scotia & us, & between their People & ours in the West Indies, in our Ports, and in the Ports of the three Kingdoms, which will breed a War, in spight of all we can do to prevent it. France sees this & rejoices in it, & I know not whether we ought to be sorry— Yet I think we ought to make it a Maxim to avoid all Wars, if possible, and to take Care that it is not our fault, if we cannot. We ought to do every thing, which the English will concur in, to remove all Causes of Jealousies, & kill all the Seeds of Hostility, as effectually as we can, and to be upon our guard, to prevent the French, Spaniards and Dutch from sowing the Seeds of War between Us, for we may rely upon it, they will all do it, if they can.
          I have the honor to be, with great / Respect, / Sir, / your most obedient & / most humble Servant
          John Adams.
         